NO. 12-15-00133-CV

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

                                                          §    APPEAL FROM THE 294TH
IN THE INTEREST OF J. D. H.,
                                                          §    JUDICIAL DISTRICT COURT
A CHILD
                                                          §    VAN ZANDT COUNTY, TEXAS

                                        MEMORANDUM OPINION
                                            PER CURIAM
         Appellant has filed a motion to dismiss this appeal. The motion satisfies the
requirements of Texas Rule of Appellate Procedure 42.1(a)(1). Accordingly, Appellant’s motion
to dismiss is granted, and the appeal is dismissed. See TEX. R. APP. P. 42.1(a)(1).
Opinion delivered June 24, 2015.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                             JUNE 24, 2015


                                         NO. 12-15-00133-CV


                           IN THE INTEREST OF J. D. H., A CHILD



                                Appeal from the 294th District Court
                        of Van Zandt County, Texas (Tr.Ct.No. 14-00053)


                    THIS CAUSE came on to be heard on the motion of the Appellant to dismiss
the appeal herein, and the same being considered, it is hereby ORDERED, ADJUDGED and
DECREED by this Court that the motion to dismiss be granted and the appeal be dismissed, and
that the decision be certified to the court below for observance.

                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.